


Exhibit 10.6

--------------------------------------------------------------------------------

DREAMWORKS ANIMATION -- TWENTIETH CENTURY FOX
DISTRIBUTION AND FULFILLMENT SERVICES AGREEMENT
AUGUST 18, 2012

--------------------------------------------------------------------------------

  
This term sheet (this “Term Sheet”) will confirm the agreement between
DreamWorks Animation SKG, Inc. (“DWA Inc.”) and DreamWorks Animation Home
Entertainment, Inc. (“DWA Home Entertainment” and, together with DWA Inc.,
“DWA”), on the one hand, and Twentieth Century Fox Film Corporation (“Twentieth
Century Fox”) and Twentieth Century Fox Home Entertainment, LLC (“Fox Home
Entertainment” and, together with Twentieth Century Fox, “Fox”), on the other
hand, with respect to the distribution by Fox of certain Qualified Pictures (as
defined below) and other motion pictures, in each case, produced and/or acquired
by DWA or its controlled affiliates, as more fully described herein.
The parties will endeavor in good faith to finalize and execute, within
forty-five (45) days following the date hereof, a more formal Distribution
Agreement between DWA Inc. and Twentieth Century Fox and a more formal
Fulfillment Services Agreement between DWA Home Entertainment and Fox Home
Entertainment (together, the “Definitive Agreements”), in each case, to reflect
the terms set forth in this Term Sheet (including, without limitation, those
express references to DWA’s precedent, which shall be deemed incorporated herein
by reference in the form and to the extent publicly available) and as otherwise
described in Paragraph 17(m) below. Until the Definitive Agreements are
executed, this Term Sheet shall constitute a binding agreement between the
parties and shall supersede any prior negotiations and communications, whether
written or oral.
_____________________________________________________________________________________
1.
Output Term: The “Output Term” shall be the five (5) year period commencing on
January 1, 2013 and expiring on December 31, 2017 (subject to early termination
as set forth below).



2.
Licensed Pictures: The following motion pictures will be subject to this Term
Sheet and, to the extent of the rights licensed to Fox hereunder, shall be
referred to herein as “Licensed Pictures”:



a.
“Qualified Pictures” -- i.e., feature-length animated motion pictures (i) that
are produced by DWA or its controlled affiliates (solely or in conjunction with
another entity); (ii) that DWA elects to initially theatrically release (with a
DWA logo/credit) during the Output Term; and (iii) with respect to which DWA or
its controlled affiliates owns and controls all or substantially all
distribution rights contemplated to be licensed to Fox hereunder (e.g., other
than the Retained Rights, as defined below) throughout the Territory (as defined
below), except for a non-material territory or number or territories (e.g.,
Germany) and/or media to be more fully described in the Definitive Agreements.
Qualified Pictures will be distributed by Fox on the terms described in this
Term Sheet.



b.
“Optional Pictures” -- i.e., motion pictures that satisfy the requirements of
clauses (i) and (ii) of the definition of a Qualified Picture above but not the
requirements of clause (iii) thereof. DWA will offer Fox the right to distribute
and service the rights owned and controlled by DWA to each Optional Picture for
distribution and servicing on the terms contained in this Term Sheet applicable
to Qualified Pictures, and Fox shall have ten (10) business days to elect in
writing whether or not to so license, distribute and service such rights to such
offered Optional Picture.


1



--------------------------------------------------------------------------------




If Fox fails to so accept in writing any such offered Optional Picture within
such ten (10) business day period (including by failure to so respond in
writing), the parties shall have no further obligations to each other with
respect to such Optional Picture, and DWA shall be free to license and/or
exploit such Optional Picture in its sole discretion. If Fox so accepts any such
offered Optional Picture within such ten (10) business day period, such Optional
Picture shall be treated as a Qualified Picture for all purposes hereunder.


c.
“Existing Pictures” -- i.e., motion pictures that would qualify as Qualified
Pictures but for the fact that they were initially theatrically released prior
to the Output Term. Existing Pictures will be treated in accordance with
Paragraph 4 below.



d.
“Excluded Pictures” -- i.e., live-action or hybrid feature-length theatrical
motion pictures that are produced or acquired by DWA or its controlled
affiliates. Excluded Pictures shall not be subject to any terms of this Term
Sheet nor any Definitive Agreement. For the avoidance of doubt, Excluded
Pictures shall not include any Classic Media Pictures.



e.
“Classic Media Pictures” -- i.e., those audiovisual programs, including, without
limitation, direct-to-video productions, television series, television specials,
bonus DVD material, shorts, etc., currently contemplated to be acquired by DWA
as part of the currently pending acquisition of Boomerang Media Holdings II,
LLC.  Classic Media Pictures, once acquired by DWA, may be licensed by DWA to
Fox (with respect to those territories and/or media determined by DWA) for
distribution under this Term Sheet, as determined by DWA in its sole discretion;
provided, however, that Fox may elect to reject a given Classic Media Picture
submitted by DWA hereunder solely on account of the Viability Exception (in
which case, the parties shall have no obligations to each other with respect to
such Classic Media Picture hereunder), and the Major Studio Competitor
Protection shall not apply.  DWA shall be free to license and/or exploit any
Classic Media Pictures in its sole discretion, subject to the Major Studio
Competitor Protection.



f.
“Other Pictures” -- i.e., audiovisual programs produced or acquired by DWA or
its controlled affiliates that are not Qualified Pictures, Optional Pictures,
Classic Media Pictures or Excluded Pictures, including, without limitation,
direct-to-video productions, television series, television specials, bonus DVD
material, shorts, etc.  Other Pictures may be licensed by DWA to Fox (with
respect to those territories and/or media determined by DWA) for distribution
under this Term Sheet, as determined by DWA in its sole discretion; provided,
however, that Fox may elect to reject a given Other Picture submitted by DWA
hereunder solely on account of the Viability Exception (in which case, the
parties shall have no obligations to each other with respect to such Other
Picture hereunder), and the Major Studio Competitor Protection shall not apply. 
DWA shall be free to license and/or exploit any Other Pictures in its sole
discretion, subject to the Major Studio Competitor Protection.



For purposes of this Paragraph 2, the following terms will have the following
meanings:


1.
“Viability Exception”: shall mean, with respect to a given Other Picture or
Classic Media Picture, as applicable, that Fox is able to demonstrate (to DWA’s
reasonable satisfaction), within ten (10) business days following written notice
from DWA of its intent to license such Other Picture or Classic Media Picture,
as applicable, to Fox, that the aggregate projected Gross Receipts and Home
Video Gross Receipts in connection with the distribution of the Distribution
Rights of such Other Picture or Classic Media Picture, as applicable, are less
than the aggregate projected Distribution Expenses and Home


2



--------------------------------------------------------------------------------




Video Fulfillment Expenses for such Other Picture or Classic Media Picture, as
applicable (including Fox’s Distribution Fee and Services Fee) (as each such
terms are defined below).


2.
“Major Studio Competitor Protection”: shall mean that DWA will not license any
Other Picture or Classic Media Picture, as applicable, to a U.S. major motion
picture studio during the Output Term.





3.
Distribution / Servicing Rights:



a.
Rights Licensed / Serviced: To the full extent of the rights owned or controlled
by DWA or any controlled affiliate of DWA in and to each Licensed Picture, Fox
will be licensed the exclusive right to distribute in all media (or, with
respect to home video, transactional VOD (“TVOD”) and electronic sell-through /
download-to-own (“EST”), will be exclusively engaged to render fulfillment
services with respect to) full-length, linear versions of each applicable
Licensed Picture in the Territory (defined below) during the Exploitation Term
(defined below), other than the following media (which shall be retained and may
be freely exploited by DWA): (i) all forms of television, all forms of VOD
(including SVOD, but excluding TVOD), and other digital rights (other than EST)
in the U.S. and Canada (in each case, irrespective of means of delivery)
(collectively, the “Excluded Domestic Rights”); provided, that if DWA desires
during the Exploitation Term to distribute any of the Excluded Domestic Rights
through a third party (as opposed to directly distributing such Excluded
Domestic Rights itself (including by directly and/or through a sales agent
licensing to television networks, internet or mobile broadcasters, MVPDs,
etc.)), DWA shall first notify Fox, and Fox shall have ten (10) business days to
elect whether or not to license such Excluded Domestic Rights under the terms of
this Term Sheet; (ii) television and SVOD rights licensed pursuant to
pre-existing deals or deals pending as of the date hereof in certain
international territories (a summary of which has been provided to Fox), which
shall not include any DWA extensions or options thereof (“Excluded International
Television Agreements”); (iii) any other rights necessary for DWA to sell
content directly to consumers through digital “storefronts” owned or controlled
by DWA in whole or in part, whether or not such digital “storefronts” are
DWA-branded; provided, that the following shall apply to such direct-to-consumer
rights: (A) Fox shall also have the right to so sell Licensed Pictures directly
to consumers on a non-exclusive basis with DWA, subject at all times to all
applicable DWA approvals with respect thereto consistent with its precedent; (B)
such DWA rights shall be subject to any applicable holdback restrictions
disclosed to DWA in any DWA-approved television subdistribution agreement
entered into by Fox; (C) Fox will receive its Distribution Fee or Services Fee
on the amounts actually received by DWA from such sales of the linear version of
the Licensed Pictures, and at DWA’s request, Fox will provide certain
back-office and similar services for DWA with respect to such consumer sales (to
be more fully described in the Definitive Agreements); and (D) DWA shall
coordinate its marketing efforts with Fox in connection with such sales
(including mutual approval over dating), subject to applicable law; and (iv) all
other Retained Rights (defined below). The rights required to be licensed to Fox
hereunder (or with respect to which Fox will render fulfillment services) are
sometimes referred to as “Distribution Rights”, and Fox’s Distribution Rights to
each Licensed Picture will vest (or fulfillment services with respect thereto
will commence) upon delivery of the applicable Licensed Picture.




3



--------------------------------------------------------------------------------




b.
Territory: The “Territory” shall be worldwide, excluding only China; provided,
that (i) DWA shall have the right to approve Fox’s subdistribution arrangements
in Korea; and (ii) if DWA does not so approve Fox’s subdistribution arrangements
in Korea, all rights in Korea shall automatically revert to DWA, and Korea shall
be deemed excluded from the Territory, subject to Fox’s reasonable approval over
DWA’s subdistribution arrangements in Korea (it being understood that DWA’s
currently-existing subdistributor in Korea is hereby pre-approved by Fox). All
references in this Term Sheet to a given country shall be deemed to include such
country’s respective territories, possessions and commonwealths.



c.
Exploitation Term: The “Exploitation Term” for each Licensed Picture shall be
the period commencing on delivery of such Licensed Picture to Fox and ending
upon the date that is twelve (12) months following the initial home video
release date in the U.S. (the “U.S. HV Release Date”) of the last Licensed
Picture theatrically released by Fox during the Output Term. If DWA pre-approves
in writing the inclusion of one or more Qualified Pictures in a television
license agreement entered into by Fox prior to or during the Output Term, and
the term of such DWA-approved television license agreement extends beyond the
Exploitation Term, then Fox will continue to be licensed the applicable
television rights to such Qualified Pictures (to the extent released during the
Output Term) necessary for Fox to continue to service and receive revenue in
connection with such DWA-approved television license agreement for the approved
term of such license agreement (at which time, all such rights will revert
automatically to DWA).



d.
Retained Rights: DWA’s “Retained Rights” shall mean (i) those rights described
in Paragraph 3(a)(i)-(iii) above; (ii) ownership of all Licensed Pictures and
all elements thereof (e.g., screenplay, source materials, character rights,
other underlying IP, etc.); (iii) subsequent production rights; (iv) subject to
Paragraph 9(h) below, commercial tie-in and promotional rights; (v)
merchandising, interactive, literary publishing, music publishing, soundtrack,
radio, legitimate stage, theme park and clip rights; and (vi) the right to
produce and exploit documentary, “making of”, “behind the scenes” and similar
productions (and the right to use clips of the Licensed Pictures therein). Fox
will provide DWA with full access to all of its advertising, publicity and
promotional materials for use by DWA in connection with its exploitation of the
Retained Rights.



4.
Existing Pictures: DWA has advised Fox that the Existing Pictures remain subject
to the terms and conditions of DWA’s existing distribution agreements. DWA
agrees that, if Distribution Rights in and to any such Existing Pictures become
available to DWA during the Output Term, such rights will be licensed to Fox for
the duration of the Exploitation Term on the same terms as set forth in this
Term Sheet.



5.
Theatrical Release Dates:



a.
Release Date Designation/Approval:



i.
For Qualified Pictures intended to be initially theatrically released in the
U.S. in 2013 and 2014, Fox has pre-approved the initial U.S. theatrical release
date (the “U.S. Release Date”) previously provided by DWA to Fox for each such
Qualified Picture.



ii.
Subject to Paragraph 5(b) below, for Qualified Pictures intended to be initially
theatrically released in the U.S. in 2015, 2016 or 2017, the following shall
apply:




4



--------------------------------------------------------------------------------




A.
DWA shall at any time (subject to Paragraph 5(b)(v) below) designate the U.S.
Release Date and U.S. HV Release Date.  



B.
Fox shall have ten (10) business days to object to any such date designated by
DWA pursuant to subparagraph (A) above. If Fox so objects, DWA may designate an
alternative U.S. Release Date and/or U.S. HV Release Date, and Fox must accept
either the initial date or the alternative date designated by DWA within five
(5) business days.  If Fox fails to respond within such ten (10) or five (5)
business day period (as applicable), and fails again to respond within two (2)
business days after receiving a written reminder notice from DWA of such
failure, then Fox shall be deemed to have accepted such initial or alternative
date, as applicable.



C.
Within thirty (30) days after the applicable U.S. Release Date or U.S. HV
Release Date has been determined in accordance herewith, Fox will designate the
initial theatrical release date or initial home video release date, as
applicable, for the international territories set forth on Schedule 6 hereto, in
each case, subject to DWA approval.



D.
Subject at all times to the other terms and conditions hereof, DWA always
reserves the right to move the U.S. Release Date or U.S. HV Release Date for a
given Licensed Picture to another U.S. Release Date or U.S. HV Release Date
previously set by the parties in accordance herewith for another Licensed
Picture.



E.
DWA shall only be entitled to designate one (1) U.S. Release Date in each of the
“Summer Period” (i.e., the period commencing on the second full Weekend in May
and ending on the first full Weekend in July, inclusive), “Christmas Period”
(i.e., the period commencing on the Friday after Thanksgiving and ending on
Christmas day, inclusive) and the “Easter Period” (i.e., the period commencing
three (3) Weekends prior to Easter Sunday and ending on the Weekend immediately
following Easter Sunday, inclusive), in each case, in each calendar year of the
Output Term.



F.
For purposes of this Term Sheet, “Weekend” means the period Wednesday through
Sunday, inclusive.



iii.
Once a release date is designated in any portion of the Territory in accordance
herewith, such release date shall not be moved for any reason, other than for
events of force majeure or as otherwise mutually approved in good faith by the
parties taking into consideration all applicable circumstances (including,
without limitation, competitive releases).



b.
Release Date Protection: Unless otherwise mutually approved with respect to each
country within the Territory, on a country-by-country basis:



i.
Neither party will schedule the initial theatrical release date for a “wide
release” (i.e., more than 2,000 screens in the U.S.) on the same Weekend as the
initial theatrical release date for a wide release picture of the other party.


5



--------------------------------------------------------------------------------






ii.
Neither party will schedule the initial theatrical release date for a “family
film” (i.e., an animated motion picture or other motion picture rated G or PG
(or PG-13 if marketed primarily towards families and children)) on the Weekend
before, Weekend of or Weekend after the initial theatrical release date of a
family film of the other party.

 
iii.
Neither party will schedule the initial home video release date for a “family
film” (i.e., an animated motion picture or other motion picture rated G or PG
(or PG-13 if marketed primarily towards families and children)) on a date that
is within seven (7) days before or after the initial home video release date of
a family film of the other party.



iv.
Notwithstanding the foregoing, for any U.S. Release Dates that occur during the
Christmas Period, the following exceptions to the rules described in
subparagraphs (i-iii) above shall apply (the “Christmas Period Exceptions”):



A.
Fox may theatrically release a wide release motion picture on the same Weekend
as a DWA wide release motion picture, provided that such Fox wide release motion
picture is not a family film.



B.
Fox may theatrically release a live-action or hybrid family motion picture on
the Weekend before or the Weekend after a DWA motion picture (but not on the
same Weekend as such DWA motion picture).



v.
For purposes of this Paragraph 5, neither party shall designate the U.S. home
video release date for any of its motion pictures subject to this Paragraph 5
more than twelve (12) months in advance.



c.
Annual Cap:



i.
Fox will not be obligated to schedule a U.S. Release Date for a Qualified
Picture in any given calendar year of the Output Term if it would cause Fox to
release for initial U.S. theatrical exhibition more than three (3) Qualified
Pictures in such calendar year (subject to the exceptions described in
subparagraphs (iii) and (iv) below).



ii.
If DWA desires to schedule a U.S. Release Date for any Qualified Picture in a
given calendar year of the Output Term that would so cause Fox to be in excess
of the foregoing annual cap set forth in subparagraph (i) above for such
calendar year, DWA shall submit the then- available screenplay, budget and
attached elements to Fox with respect thereto, together with two (2) proposed
U.S. Release Dates for such Qualified Picture. Fox shall then have ten (10)
business days to elect (in writing) whether to (A) accept such Qualified Picture
for distribution under this Term Sheet and either (1) accept one of DWA’s
proposed U.S. Release Dates in such calendar year (irrespective of the annual
cap), or (2) reject DWA’s proposed U.S. Release Dates and propose two (2)
alternative U.S. Release Dates; provided, that such proposed alternative U.S.
Release Dates must be consistent with customary release date windows for
comparable motion pictures in the U.S. motion picture industry, or (B) reject
such Qualified Picture for distribution under this Term Sheet. If Fox accepts
such Qualified Picture but proposes alternative U.S. Release Dates under the
foregoing


6



--------------------------------------------------------------------------------




clause A(2), DWA shall either (x) accept one such Fox proposed alternative U.S.
Release Date (in which case, such Qualified Picture shall be licensed to Fox
hereunder), or (y) reject such Fox proposed alternative U.S. Release Dates (in
which case, DWA shall have no further obligations to Fox with respect to such
Qualified Picture and may freely exploit such Qualified Picture in its sole
discretion). If Fox rejects or fails to so accept any such Qualified Picture,
DWA shall have no further obligations to Fox with respect to such Qualified
Picture and may freely exploit such Qualified Picture in its sole discretion.
For the avoidance of doubt, once a U.S. Release Date for such Qualified Picture
has been so designated, the procedures set forth in Paragraph 5(a)(ii) above
shall apply for purposes of designating the U.S. HV Release Date and the initial
international theatrical and home video release dates for such Qualified
Picture.


iii.
If the parties mutually agree to change any of the pre-approved release dates
described in Paragraph 5(a)(i) above, the parties acknowledge and agree that
such date may result in up to four (4) Qualified Pictures being scheduled for
initial U.S. theatrical release in the applicable year(s) of the Output Term.



iv.
Fox shall be required to distribute a fourth Qualified Picture in 2017 if DWA
elects to release an Oriental DreamWorks motion picture in such year with the
DWA logo and synched in the English language (it being agreed that such Oriental
DreamWorks picture will be deemed a Qualified Picture hereunder), subject to the
procedures set forth in subparagraph (ii) above with respect to setting the
release dates therefor. For the avoidance of doubt, in no event shall DWA be
obligated to release any particular number of Qualified Pictures in any given
year or during the Output Term.



6.
Distribution and Services Fees; Fox Participation:



a.
Distribution Fee; Services Fee: Fox shall be entitled to a distribution fee (the
“Distribution Fee”) or services fee (the “Services Fee”) *** of eight percent
(8%) on all Gross Receipts or Home Video Gross Receipts (each as defined below),
as applicable, except as follows:



i.
Domestic Pay Television: If and to the extent any pay television rights in the
U.S. and/or Canada are licensed to Fox pursuant to Paragraph 3(a)(i) above,
Fox’s Distribution Fee with respect thereto shall be six percent (6%).



ii.
International Pay Television: Fox’s Distribution Fee with respect to traditional
pay television rights outside of the U.S. and Canada for each Licensed Picture
shall be six percent (6%), subject to the following exceptions:



A.
Existing Fox Output Deals: If DWA elects to include a Licensed Picture in a
DWA-approved Fox pay television output deal existing as of the date hereof (an
“Existing Fox Pay TV Output Deal”), Fox’s Distribution Fee with respect to such
Existing Fox Pay TV Output Deal shall be eight percent (8%). DWA



______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

7



--------------------------------------------------------------------------------




acknowledges that certain such Existing Fox Pay TV Output Deals may include SVOD
rights attendant to the linear service provided by the applicable pay television
licensee (e.g., HBO GO) and Fox’s Distribution Fee shall be eight percent (8%)
with respect to all Gross Receipts derived from such Existing Fox Pay TV Output
Deal so approved by DWA.
 
B.
Extended Fox Output Deals: If DWA elects to include a Licensed Picture in a
DWA-approved extension of any Existing Fox Output Deal (i.e., whereby only the
term of such Existing Fox Output Deal, and not any other provision, has been
amended), Fox’s Distribution Fee shall be eight (8%) with respect thereto.

 
iii.
Worldwide VOD: Fox’s Distribution Fee with respect to all forms of VOD licensed
to Fox hereunder (including SVOD, but excluding TVOD) shall be six percent (6%)
throughout the Territory (other than as expressly provided in Paragraphs
6(a)(ii)(A) and (B) above with respect to attendant SVOD offerings included in
an Existing Fox Pay TV Output Deal).



iv.
Worldwide EST / TVOD: Fox’s Services Fee or Distribution Fee (as applicable)
with respect to EST and TVOD shall be six percent (6%) throughout the Territory;
provided, however, that sales of digital copies that are packaged with a
physical (i.e., non-digital) home video device (e.g., a permanent digital copy
packaged with a DVD), shall be eight percent (8%).



v.
Worldwide Other Digital Distribution: Fox’s Distribution Fee or Services Fee
with respect to all other forms of digital distribution (i.e., all except EST
and TVOD) shall be six percent (6%) throughout the Territory.



b.
Fox Television Participation:  With respect to each Qualified Picture, Fox shall
be granted an unsecured contractual participation (the “Fox Television
Participation”), calculated and paid as follows:



i.
On or prior to the date that is eight (8) weeks following the U.S. HV Release
Date of such Qualified Picture, DWA shall prepare (in conjunction with Fox) and
deliver to Fox an ultimates statement that sets forth the actual and projected
Gross Receipts, Home Video Gross Receipts, Distribution Expenses and Home Video
Fulfillment Expenses for such Qualified Picture for the full duration of the
Exploitation Term, which statement shall be consistent with the projections
prepared by DWA for its own financial reporting purposes and updated from time
to time by DWA (each, an “Ultimates Statement”).



ii.
If any such Ultimates Statement for a given Qualified Picture indicates that Fox
will not fully recoup its Distribution Expenses and Home Video Fulfillment
Expenses for such Qualified Picture from the projected Gross Receipts and Home
Video Gross Receipts for such Qualified Picture (without taking into account any
Distribution Fee or Services Fee) (a “Fox Expense Deficit”), the Fox Television
Participation for such Qualified Picture will be equal to the lesser of (A) such
Fox Expense Deficit; and (B) the Participation Cap (defined below).   For
purposes hereof, the “Participation Cap” with respect to each Qualified Picture
shall mean (1) the net cash license fees actually received by DWA (or credited
to the account of DWA in lieu of cash) on account of


8



--------------------------------------------------------------------------------




such Qualified Picture pursuant to (x) the Excluded International Television
Agreements, or (y) Excluded Domestic Rights not otherwise licensed to Fox
hereunder (collectively, the “Subject Television Agreements”); less (2) all
amounts (other than talent participations and residuals) payable to third
parties pursuant to contractual arrangements existing as of the date hereof (and
disclosed to Fox) with respect to such cash license fees.


iii.
DWA shall account to Fox with respect to the Fox Television Participation
commencing with the first month in which net cash license fees under the Subject
Television Agreements are actually received by DWA (or credited to the account
of DWA in lieu of cash) for the applicable Qualified Picture and Fox Television
Participation payments shall be made to Fox as and only to the extent of net
cash license fees actually received by DWA (or credited to the account of DWA in
lieu of cash) under such Subject Television Agreements. 



iv.
For the avoidance of doubt, (A) no interest shall accrue on any Fox Expense
Deficit hereunder; and (B) the parties will work together in good faith to make
any modifications to the calculation and payment of the Fox Television
Participation to the extent that DWA is advised by its external accountants that
such calculation and payment is reasonably likely to detrimentally affect the
net accounting treatment agreed upon by the parties. 



v.
The Fox Television Participation with respect to a given Qualified Picture shall
terminate upon the earlier to occur of (A) such time as no additional amounts
will become payable under the Subject Television Agreements (whether as a result
of termination or otherwise) with respect to such Qualified Picture and (B) such
time as the aggregate Fox Television Participation amounts paid with respect to
such Qualified Picture equals the Fox Expense Deficit (subject to the
Participation Cap).



7.
Gross Receipts:



a.
Definition: “Gross Receipts” shall be calculated and defined in accordance with
Schedule 1 attached hereto, and “Home Video Gross Receipts” shall be calculated
and defined in accordance with Schedule 3 attached hereto.

 
b.
Reserves: Fox shall not establish any reserves hereunder, except as expressly
set forth in the Schedules to this Term Sheet. For the avoidance of doubt, no
Services Fee shall be charged on, or other amounts deducted from, amounts held
in reserves until liquidated.



8.
Distribution / Fulfillment Expenses:



a.
Definition: “Distribution Expenses” shall be calculated and defined in
accordance with Schedule 2 attached hereto, and “Home Video Fulfillment
Expenses” shall be calculated and defined in accordance with Schedule 4 attached
hereto.



b.
Distribution / Fulfillment Expense Spend:



i.
Fox will advance and be entitled to recoup all Distribution Expenses and Home
Video Fulfillment Expenses in connection with each Licensed Picture, without
recourse to


9



--------------------------------------------------------------------------------




DWA and in a manner to preserve DWA’s net accounting treatment (e.g., DWA will
in no circumstance be obligated to reimburse Fox for any unrecouped Distribution
Fees, Services Fees, Distribution Expenses or Home Video Fulfillment Expenses,
Fox will hold title to all physical home video units, Fox will maintain a direct
relationship with all customers, manufacturers and service providers, etc.).


ii.
The amount of Distribution Expenses or Home Video Fulfillment Expenses to be
incurred with respect to each Qualified Picture shall be mutually approved,
subject to Fox’s tie-breaker; provided, that, unless another amount is mutually
approved by DWA and Fox, Fox shall spend at least one hundred percent (100%)
(the “Expense Percentage”) of the average amount of Distribution Expenses or
Home Video Fulfillment Expenses, as applicable, expended in connection with the
prior three (3) wide-release DWA pictures (and such Distribution Expenses or
Home Video Fulfillment Expenses shall be allocated between territories and media
reasonably consistent with such prior DWA pictures); it being agreed that such
minimum spend may be subject to adjustment by Fox, after meaningful consultation
with DWA, on a Qualified Picture-by-Qualified Picture basis, if an applicable
Qualified Picture is meaningfully distinguishable from the applicable prior
three (3) wide-release DWA pictures taking into consideration: (A) the box
office performance of the two (2) most recent wide-release DWA pictures, (B) the
Distribution Rights available for exploitation and the portion of the Territory
for which such Distribution Rights have been obtained (i.e., minimum
Distribution Expenses shall be reduced to the extent Fox has not obtained all
Distribution Rights from which Gross Receipts are derived in the entire
Territory), (C) minimum release requirements set forth in applicable
DWA-approved distribution agreements, (D) the prerelease forecast based on
reasonable, established methodology, (E) post release performance, (F) Fox’s
reasonable projections for gross shipments of video devices and (G) Fox’s good
faith business judgment based on empirical projections and established forecast
methodology that Gross Receipts and Home Video Gross Receipts will be less than
the cumulative Distribution Fee and Services Fee and Distribution Expenses and
Home Video Fulfillment Expenses for the Qualified Picture. Notwithstanding the
foregoing, if an Ultimates Statement for any Qualified Pictures shows a Fox
Expense Deficit (after taking into account the inclusion of projected Fox
Television Participation Payments for such Qualified Picture), then the Expense
Percentage shall be prospectively reduced to ninety percent (90%).



iii.
Except as otherwise provided in this Paragraph 8(b), the minimum Distribution
Expenses and Home Video Fulfillment Expenses for each Qualified Picture,
including expenses on a territory-by-territory and media-by-media (e.g.
theatrical exhibition, television exhibition, home video servicing) basis, must
be reasonably consistent with the corresponding expenditures for the applicable
wide-release DWA pictures. The parties will additionally discuss and assess in
good faith the categories and amount of expenditures incurred in connection with
certain Existing Pictures to determine whether cost savings can be achieved
without sacrificing the level of services to be provided to DWA hereunder.



iv.
DWA may cause Fox to expend additional Distribution Expenses or Home Video
Fulfillment Expenses beyond those determined pursuant to the foregoing sentence
(“Additional Distribution Expenses” or “Additional Home Video Fulfillment


10



--------------------------------------------------------------------------------




Expenses”, as applicable) so long as DWA either (i) advances such amounts to
Fox; or (ii) elects to have Fox pay such amounts and agrees to reimburse such
amounts to Fox within five (5) business days following an invoice from Fox
therefor, as determined by DWA.


c.
Taxes: ***



d.
Fox Affiliate Services: DWA will pre-approve, and attach as a schedule to the
Definitive Agreements (with reasonable detail), certain distribution and
marketing services to be provided by Fox or its affiliates and charged as a
Distribution Expense or Home Video Fulfillment Expense (which schedule shall
include the applicable rate cards for such services). Fox shall be permitted to
deduct any such pre-approved rate card costs as a Distribution Expense or Home
Video Fulfillment Expense. Any other distribution and marketing services that
Fox desires to provide directly or through one or more of its affiliates must be
approved by DWA before Fox is permitted to deduct any costs therefor as a
Distribution Expense or Home Video Fulfillment Expense.



9.
Distribution Requirements / DWA Approvals:



a.
Distribution Standards and Obligations: Subject to Paragraph 8(b) above with
respect to minimum Distribution Expenses and Home Video Fulfillment Expenses,
Fox shall advertise, promote and distribute the Licensed Pictures, and shall
provide the quality, level, priority and quantity of distribution support and
services in connection therewith, at least comparable to the support and
services provided in connection with the three (3) most recent wide release DWA
pictures released by Fox hereunder (if applicable), and to the extent and as
long as applicable and a higher standard, on a non-discriminatory basis as
compared to Fox’s own comparable motion pictures (which shall be Fox’s own
tent-pole motion pictures with respect to Qualified Pictures), in each case, in
all media, territories and formats designated by DWA, taking into account
differences in production budgets, cast, genre, rating, prerelease audience
surveys and test results, theatrical box office and other performance metrics,
local tastes and other established factors that Fox uses in good faith on a
nondiscriminatory basis to make determinations in connection with the
exploitation of motion pictures produced or distributed by or on behalf of Fox
throughout the world. Without limiting the foregoing, Fox shall not have the
right to decline to distribute a Licensed Picture licensed to Fox hereunder in
any portion of the Territory and/or in any media designated by DWA.



b.
Marketing / Release Plans and Budgets: Fox shall prepare marketing and release
plans and budgets for DWA’s approval, including the form of such plans and
budgets.



c.
Subdistribution: Fox will not subdistribute the initial theatrical release of
any Licensed Picture or subdistribute in any other territories or media unless
Fox subdistributes all or substantially all of its motion pictures in such
territories or media. In connection with the Definitive



___________________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

11



--------------------------------------------------------------------------------




Agreements, DWA will pre-approve certain currently-existing and scheduled Fox
subdistribution arrangements for inclusion of the Licensed Pictures therein. DWA
shall otherwise have the right to approve the duration and terms of (i) all new
subdistribution arrangements consummated by Fox following the date hereof
(including so-called “territory swaps” between studios and other arrangements
where Fox is not acting as the managing distributor in the applicable territory
or media); and (ii) any extensions, modifications and other amendments to any of
the foregoing currently-existing or new arrangements to the extent that such
extensions, modifications or amendments in any way affect the Licensed Pictures;
provided, that DWA shall not withhold its approval hereunder if the sole basis
for such lack of approval is an economic term that would not impact Fox’s
accounting to DWA hereunder ***.


d.
New Media Exploitation: Unless otherwise approved by DWA, Fox’s exploitation of
the Licensed Pictures by means of the Internet and new media/methods (e.g.,
early home theatre) shall be limited to those means of exploitation then
generally utilized by Fox with respect to its own tent-pole motion pictures.



e.
Output Deals:



i.
Existing Fox Output Deals: Promptly following the date hereof, Fox shall provide
the following information to DWA with respect to each pre-existing Fox
television output deal, including Existing Fox Pay TV Output Deals (“Existing
Fox Output Deals”), and DWA shall have the right to approve each such Existing
Fox Output Deal for purposes of inclusion of Licensed Pictures therein: (A)
details regarding which Licensed Pictures (if any) qualify under such Existing
Fox Output Deal, (B) details regarding available slots in each year of such
Existing Fox Output Deals, (iii) an assessment of other potential licensing
opportunities in the applicable territory(ies)/media, and (iv) such other
information regarding the applicable Existing Fox Output Deal as may be
reasonably requested by DWA to value the applicable licensing opportunities and
otherwise decide whether or not to approve such Existing Output Deal. If DWA
approves any such Existing Fox Output Deal for purposes of inclusion of Licensed
Pictures therein, DWA shall provide written notice thereof to Fox within a
reasonable period of time following DWA’s receipt of such information.



ii.
New Fox Output Deals: If Fox desires to include any Licensed Pictures in any
output deals entered into by Fox after the date hereof (each, a “New Fox Output
Deal”), Fox shall provide to DWA the information set forth in subparagraph
(e)(i) above with respect thereto, and DWA shall have the right to approve each
such New Fox Output Deal for purposes of inclusion of Licensed Pictures therein.
If DWA approves such New Fox Output Deal for purposes of inclusion of Licensed
Pictures therein, DWA shall provide written notice thereof to Fox within a
reasonable period of time following DWA’s receipt of such information.



______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.





12



--------------------------------------------------------------------------------




iii.
Catalogue: Fox shall not be obligated to include any Licensed Pictures that are
not Qualified Pictures in any Existing Fox Output Deals or New Fox Output Deals
that (A) relate to new theatrical releases only, (B) enumerate specific titles,
and/or (C) contain volume restrictions for catalogue product.



iv.
Approval Mechanics:



A.
In the event that DWA approves a given Existing Fox Output Deal or New Fox
Output Deal pursuant to this Paragraph 9(e), such Existing Fox Output Deal or
New Fox Output Deal, as applicable, shall be deemed approved by DWA for any and
all Qualified Pictures released during the Output Term and licensed to Fox
hereunder (and, if applicable, any other Licensed Pictures).



B.
If Fox desires to extend, modify or amend any Existing Fox Output Deal or New
Fox Output Deal that has previously been approved by DWA hereunder, DWA shall
have a further right to approve any such extension, modification or amendment
(which, if approved, shall be deemed by DWA approved for any and all Qualified
Pictures released during the Output Term and licensed to Fox hereunder (and, if
applicable any other Licensed Pictures)).



C.
If DWA elects to approve a given Existing Fox Output Deal or New Fox Output Deal
(or extension, modification or amendment thereto) in accordance herewith, Fox
shall be obligated to include all Qualified Pictures in such Existing Fox Output
Deal or New Fox Output Deal (to the extent the Qualified Pictures qualify for
inclusion therein), subject to any volume restrictions contained therein.



D.
If any Licensed Picture is not included in an Existing Fox Output Deal or New
Fox Output Deal pursuant to the procedures described above, Fox shall
nevertheless exploit such Licensed Picture in accordance with the distribution
standards and obligations set forth in Paragraph 9(a) above (subject to DWA’s
approval rights hereunder). In furtherance of the foregoing, at Fox’s request,
DWA shall designate and approve key deal parameters with respect to any such
Licensed Picture in the applicable media and territories, and Fox shall have the
right to enter into any deal for such Licensed Picture that is within such
parameters.

 
f.
Security / Anti-Piracy: Fox shall maintain (and shall cause its subdistributors
to maintain) territorial integrity, security and anti-piracy measures consistent
with the highest level maintained for theatrical motion pictures distributed by
or on behalf of Fox in the applicable portion of the Territory and applicable
media.



g.
Staff: Fox shall furnish sufficient distribution personnel to support the
marketing, distribution, licensing and exhibition of the Licensed Pictures and
the exercise of its Distributions Rights. In the event that Fox hires new, or
designates existing, personnel to be primarily dedicated or fully dedicated to
the Licensed Pictures, DWA shall have approval over such primarily dedicated or
fully dedicated distribution personnel. DWA and its representatives shall have
the right to access and to communicate directly with such distribution
personnel, and to the same extent as Fox and subject to the terms of each
applicable DWA-approved distribution agreement, all such distribution personnel
of Fox’s subdistributors, licensees or third party service providers. Fox


13



--------------------------------------------------------------------------------




shall convene regular meetings between such personnel and DWA personnel, and
otherwise cooperate and provide DWA with all information affecting the Licensed
Pictures available to such personnel (in each case, consistent with Paragraph 15
below).


h.
Commercial Tie-In Rights:



i.
The commercial tie-in and promotional rights retained by DWA pursuant to
Paragraph 3(d) above shall include, without limitation, the right to bundle
full-length physical and/or digital versions of any Licensed Picture with
promotion or sale of third party products or services. In the event of such
bundling by DWA, the following shall apply:



A.
Other than as set forth in subparagraph B below, DWA will determine in good
faith a per-unit amount applicable to each full-length physical or digital
version included in such bundled commercial tie-in or promotion, and Fox shall
be entitled to receive its applicable Services Fee on such DWA-determined
amounts. For the avoidance of doubt, at DWA’s request, Fox shall provide
requisite services in connection with the distribution of such bundled
commercial tie-in or promotion.



B.
Notwithstanding the foregoing, Fox shall not be entitled to its Service Fee in
connection with any bundled commercial tie-in or promotion if such arrangement
(1) includes a full-length digital version of a Licensed Picture on a
non-EST/permanent download basis for a limited time, and (2) such inclusion is
not the primary component of the overall commercial tie-in or promotional
campaign.



C.
For the avoidance of doubt, Fox shall not be entitled to any Distribution Fee or
Service Fee on any other commercial tie-ins or promotions (e.g., that do not
include a bundled full-length physical or digital version of any Licensed
Picture).



ii.
Notwithstanding DWA’s retention of commercial tie-in and promotional rights
above, DWA acknowledges that Fox, its subdistributors and licensees shall have
the limited right, subject at all times to the McDonald’s Agreement (as defined
below) and coordination with and the approval of DWA, to negotiate and
consummate commercial tie-in and promotional rights arrangements (including the
right to bundle Licensed Pictures on a physical and/or digital basis) for each
Licensed Picture on a country-by-country or regional basis. Any amounts received
by Fox or any of its affiliates pursuant to arrangements entered into by Fox or
such affiliates in connection with such commercial tie-in and promotional rights
arrangements shall be deemed Gross Receipts hereunder.



i.
No Editing: Fox shall not have the right to edit or alter any Licensed Picture
in any manner, other than for (i) censorship or other legal requirements; (ii)
television broadcast standards and practices; (iii) running time / commercial
breaks; and (iv) foreign language dubbing / subtitling, in each case, subject to
DWA approval over any such edits.



j.
Third-Party Obligations / Restrictions: Fox shall comply (and cause its
subdistributors and licensees to comply) with all credit entitlements, holdbacks
and other obligations to, and


14



--------------------------------------------------------------------------------




restrictions imposed upon DWA or its affiliates by, third parties in connection
with the Licensed Pictures of which DWA notifies Fox.


k.
DWA Approvals: In addition to the approvals and controls described herein, DWA
shall have all other approvals and controls over the exploitation of the
Licensed Pictures, consistent with DWA’s precedent, including, without
limitation, approval over marketing and distribution plans, initial booking
dates, distribution formats, release patterns, significant vendor/supplier
arrangements (including annual direct price review and market match right), film
festivals, premieres, inclusion of “shorts” attached to a Licensed Picture,
exhibitor deal parameters, television and other license agreements and terms
(subject to Paragraph 9(e) above), home entertainment customer term parameters,
marketing materials, trailers, television spots, cross-promotional campaigns,
and all other approvals set forth on Schedule 5 attached hereto. The procedures
applicable to the exercise of such approval rights by DWA shall be more fully
described in the Definitive Agreements. Without limiting the above approval
rights, Fox shall fully consult with DWA concerning all other advertising,
marketing, publicity and distribution and fulfillment services matters in
connection with the Licensed Pictures.



10.
Accounting / Audit / Reporting:



a.
Payment Reports: Within thirty (30) days following the end of each month, Fox
shall deliver a detailed accounting statement to DWA with respect to each
Licensed Picture in a format mutually acceptable to DWA and Fox (provided that
such reports shall in any event be in sufficient detail to enable DWA to comply
with its regulatory and other reporting requirements, tax filings and cash
management (e.g., ability to estimate line of credit draw-downs/repayments). Fox
shall pay all Gross Receipts and Home Video Gross Receipts (following deduction
of its Distribution Fee or Services Fee, Distribution Expenses and Home Video
Fulfillment Expenses) to DWA concurrently with delivery of such statements.



b.
Additional Reports: Fox shall provide DWA with monthly and cumulative revenue
and cost accrual reports within three (3) calendar days (excluding U.S. federal
holidays) following the end of each fiscal month, on a detailed,
picture-by-picture, territory-by-territory, media-by-media basis. Such reports
shall be in a format mutually acceptable to DWA and Fox, prepared on an accrual
basis in accordance with U.S. GAAP (at DWA’s level of materiality, as determined
by DWA’s external auditors, U.S. GAAP financials and SEC reporting obligations)
and in sufficient detail to enable DWA to record Licensed Picture revenue and
expenses on an accrual basis in accordance with U.S. GAAP and to otherwise
comply with DWA’s regulatory and other reporting requirements, tax filings and
cash management (e.g., ability to estimate line of credit
draw-downs/repayments). Fox will provide additional reports and reconciliations
to DWA in sufficient detail for DWA’s purposes described in the preceding
sentence and as will be more fully set forth in the Definitive Agreements. For
purposes of the U.S. GAAP accrual reports prepared under this subparagraph (b),
DWA acknowledges that Fox will include Home Video Gross Receipts outside of the
U.S. and Canada on a one-month lag.



c.
Audit Rights; Payments to Fox:



i.
Fox shall keep complete and accurate records related to the Licensed Pictures
for seven (7) years, and DWA will have the right to cause external auditors to
audit such records until five (5) years after delivery of an applicable payment
report, including, without limitation, to review records of Fox pictures in
order to verify allocations, no


15



--------------------------------------------------------------------------------




less favorable pricing, etc. In the event of an underpayment greater than 5% of
the amounts shown on the applicable statement for any accounting period, Fox
shall pay all amounts due for such accounting period plus interest and DWA’s
audit costs. DWA will additionally have the right to audit subdistributors
(where permitted under the applicable subdistribution agreement) or cause Fox to
do so.


ii.
In connection with any payment obligations by DWA to Fox under this Term Sheet,
DWA shall provide necessary information with respect thereto to Fox’s
third-party auditors, and at Fox’s cost, Fox shall have reasonable and customary
accounting and audit rights with respect thereto. Where applicable, DWA shall
(A) account to Fox pursuant to definitions of Gross Receipts and Home Video
Gross Receipts (and, to the extent applicable, Distribution Expenses and Home
Video Fulfillment Expenses), set forth in the Schedules to this Term Sheet, and
(B) make payment to Fox with the same general timing and frequency as Fox
accounts to and pays DWA hereunder, in each case, subject to those necessary
changes in points of detail, such as names, etc., as the context may require.



d.
Internal Controls:



i.
If an SSAE 16 report is prepared by or on behalf of Fox with respect to its
internal controls, upon DWA’s request, Fox shall furnish such SSAE 16 report to
DWA, and DWA shall be responsible for its allocable share of the third party
costs incurred by Fox in connection with the preparation of such SSAE 16 report.
In addition, upon DWA’s request, Fox shall cause its auditors to modify such
SSAE 16 report in a form determined by DWA, and DWA shall be responsible for any
incremental third party costs incurred by Fox in connection with such
modification.



ii.
Fox shall additionally provide DWA with any other related reports that are
otherwise prepared by or on behalf of Fox for third parties with respect to its
internal controls, and, at DWA’s cost, Fox will update any such reports to the
extent required by DWA (e.g., due to a difference in fiscal year, etc.).



iii.
With respect to processes and/or markets for which Fox does not otherwise
prepare reports for third parties, DWA shall have the right, at DWA’s expense,
to (A) perform certain procedures on Fox’s internal control environment, (B)
require Fox to provide additional information with respect to Fox’s internal
control environment, and (C) otherwise require Fox to provide reasonable
assurances that Fox has effective internal controls that ensure accurate and
timely financial reporting (as will be more fully described in the Definitive
Agreements).



iv.
Without limiting the foregoing, Fox will, at DWA’s cost, from time to time agree
to undergo an examination (structured as 'Agreed Upon Procedures') by a third
party major accounting firm with the express intention of reporting on the
internal control environment in place for conducting business pertaining to DWA.
Resultant suggestions for improvement of the internal control environment will
be discussed between the parties and a mutually agreeable response to such
suggestions will be enacted.




16



--------------------------------------------------------------------------------




e.
No Cross-Collateralization: Each Licensed Picture shall be separately accounted
for as a single accounting unit, and Fox shall not cross-collateralize any
amounts with respect to the Licensed Pictures or any other motion pictures in
any manner. For the avoidance of doubt, all accountings with respect to each
Licensed Picture shall be on a “single pot” basis across all media licensed to
or serviced by Fox hereunder with respect to such Licensed Picture.



f.
Subdistribution: Notwithstanding anything to the contrary contained herein (but
subject to the last sentence of this subparagraph (f)), with respect to all
subdistribution arrangements in all territories and media, Gross Receipts, Home
Video Gross Receipts, Distribution Expenses and Home Video Fulfillment Expenses
shall be calculated on an “at source” basis (without double deduction of any
amounts) ***. With respect to Fox home video subdistribution arrangements in
applicable territories where Fox is accounted to on a royalty basis, Gross
Receipts shall include (and Fox’s Services Fee shall be calculated on) the
royalty amounts received by Fox (and not on the “at source” receipts of the
applicable subdistributor); provided, that (A) no other subdistribution fees or
expenses shall be deducted by Fox in its accountings to DWA with respect to such
subdistribution arrangements; and (B) Fox will allocate (in accordance with the
terms hereof) any such royalty amounts received by Fox between applicable video
formats/media for purposes of calculating its Services Fee hereunder. Any
royalty subdistribution arrangements that provide for payment of a minimum
guarantee to Fox shall provide a separate minimum guarantee with respect to the
Licensed Pictures.



g.
Financial Benefits: Fox shall disclose all advances, volume and prompt payment
discounts, free goods, laboratory and other vendor rebates and similar financial
benefits and shall allocate such amounts to the Licensed Pictures in accordance
with the terms of the applicable agreements (or, if there is no such contractual
allocation, on a fair and reasonable basis and in Fox’s good faith business
judgment).



h.
Affiliate Transactions: All arrangements between Fox and its affiliates with
respect to the Licensed Pictures shall be fair and reasonable in the marketplace
and on an arms-length basis.



i.
Allocations: All allocations (including with respect to expenses) made by Fox in
connection with the Licensed Pictures (or between the Licensed Pictures and
other motion pictures) shall be made on a non-discriminatory and reasonable
basis and in a manner that is no less favorable to DWA than the allocations to
Fox’s own motion pictures and motion pictures serviced by or on behalf of Fox
throughout the world under similar circumstances. For the avoidance of doubt, no
allocation shall be made of costs that are determinable by title at the invoice
and/or vendor level (in which case, actual costs shall be charged).



11.
Distribution Credit: With respect to each Qualified Picture, Fox shall be
entitled to (a) its customary animated logo credit on screen in first position
in the main titles thereof and on theatrical trailers; (b) its customary static
logo credit on paid Internet spots (i.e., spots created specifically for
Internet advertising, as opposed to traditional television spots that are
viewable on the Internet) in excess of 30 seconds (and the cost of which is not
determined based on the length of such spot, and the placement of which is not



______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.



17



--------------------------------------------------------------------------------




secured in a manner that is similar to the method used for television ad buys);
(c) a distributor credit in the end titles; and (d) a bug logo credit in the
billing block of paid advertising in a position and size to be reasonably
approved by DWA. DWA shall determine all other credit matters in its sole
discretion.


12.
Additional Services Provided by Fox:



a.
Included Distribution Services: Without limiting Fox’s obligation to provide
distribution support and services in connection with the Licensed Pictures
pursuant to this Term Sheet (and at the service levels set forth in Paragraph
9(a) above), Fox will provide additional services to DWA (at no cost to DWA
other than reimbursement of Fox’s actual, third-party, out-of-pocket costs
relating thereto) at all times during the Exploitation Term (and to be more
fully described in the Definitive Agreements), including, without limitation,
archiving, residuals management and reporting; travel (i.e., facilitating travel
arrangements); title clearance and MPAA registrations and protests; and
international dubbing and translation services.



b.
Casting, Participations, Credits and Music Services: In addition to the services
under Paragraph 9(a) and Paragraph 12(a) above, Fox shall provide the following
services to DWA in connection with the Licensed Pictures: participations
accounting, reports and audits; credits; casting; music supervision and music
production services; and music clearance and music business affairs. DWA shall
have the right to designate desired personnel to provide the foregoing services.
Following such designation, the parties shall mutually determine to either: (i)
have Fox employ or otherwise engage such personnel (or, with respect to music
clearance and business affairs, either employ or engage such personnel or
utilize its existing personnel), and in all such cases, Fox shall be directly
responsible for all employment or engagement costs in respect thereto, or (ii)
have DWA employ or engage such personnel (in which case, Fox shall reimburse DWA
for DWA’s employment or engagement costs in respect thereto); provided, however,
that Fox shall not be required to pay or reimburse hereunder the employment or
engagement costs of any such personnel (whether hired by Fox or reimbursed to
DWA) in excess of $*** per calendar year in the aggregate.



c.
Paymaster / Servicer Terms: In connection with the services to be provided by
Fox pursuant to this Paragraph 12, DWA will agree to customary paymaster and
servicer provisions to be set forth in the Definitive Agreements, which will
provide, amongst other things, (a) that payments for participations and
residuals due to third parties will be made by DWA, and (b) DWA will indemnify
Fox with respect to third party claims resulting from the provision of such
services (other than due to Fox’s gross negligence or willful or intentional
misconduct).



13.
Overhead Reimbursements: Fox shall pay DWA an amount equal to $*** for ***, $***
for ***, $*** for ***, $*** for *** and $*** for ***, payable in quarterly
installments on the first day of each calendar quarter. Such amounts shall not
be recoupable by Fox as Distribution Expenses, Home Video Fulfillment Expenses
or otherwise. In consideration for the reduced overhead reimbursements herein,
DWA shall be entitled to a refund from Fox for any *** charged in respect of ***
(i.e., an amount equal to the *** percentage multiplied by the amount deducted
as ***), and Fox shall separately account for such refund in its payment
reporting to DWA hereunder.



______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

18



--------------------------------------------------------------------------------






14.
DWA Representatives / Office Space: DWA shall have the right to appoint one or
more distribution representatives to monitor the exploitation of the Licensed
Pictures and Fox’s services hereunder, and Fox will provide full access and
information related to the Licensed Pictures to such representatives. Fox shall
provide suitable office space at Fox for one (1) DWA home video employee and one
(1) DWA marketing executive, at no cost to DWA.



15.
Information: Fox shall (a) provide to DWA full and complete, real-time access to
Fox information and information systems for which DWA requests access with
respect to (i) all Licensed Pictures and (ii) marketplace information, subject
only to (x) information that is specifically prepared for Fox by third parties
and which Fox is prohibited from sharing (it being understood that Fox can share
data that is included in management reports), and (y) firewalls established
internally at Fox to prohibit the sharing of certain competitive information
(e.g., retailer category management); (b) create and provide to DWA reports and
analyses with respect to the Licensed Pictures upon DWA’s request; and (c)
provide all other

information regarding the exploitation of the Licensed Pictures reasonably
requested by DWA from time to time. Notwithstanding the foregoing, if a
competitor (to be defined in the Definitive Agreements) of Fox acquires at least
ten percent (10%) of DWA, DWA will implement confidentiality restrictions and
protocols to safeguard any confidential information provided by Fox to DWA
hereunder.


16.
Early Termination:



a.
DWA Change in Control: Either party shall have the right to terminate this Term
Sheet upon written notice to the other party in the event of a DWA Change of
Control. For purposes hereof, (x) a “DWA Change of Control” shall mean: (i) the
direct or indirect acquisition of beneficial ownership of more than 35% of the
outstanding equity securities of DWA by a Media Company, (ii) the sale or other
transfer of all or substantially all of DWA’s property, business or assets or of
its motion picture division to a Media Company, and (iii) any merger,
consolidation, share exchange or other similar transaction between DWA and a
Media Company, the result of which is that the applicable Media Company owns at
least 35% of the voting power of the outstanding voting securities of the
resulting combined entity, and (y) a “Media Company” shall mean a media company
(or the parent company, or controlled affiliate, of a media company), in each
case, in the audio-visual content distribution business (e.g., companies with
cable systems,

satellite distribution, Internet carriage, motion picture studios, television
networks, etc.). Any such written notice shall be delivered within ninety (90)
days of such DWA Change in Control and shall specify a termination date (the
"CIC Termination Date") which cannot be earlier than one (1) year following the
date of such notice.


b.
Specified Events: Subject to Paragraphs 16(d) and (e) below, each party (the
“Terminating Party”) shall have the right to terminate this Term Sheet upon
written notice to the other party (the “Non-Terminating Party”) upon the
occurrence of any of the following:



i.
a breach by the Non-Terminating Party of any of its payment obligations to the
Terminating Party hereunder that has not been cured within ten (10) business
days following the issuance of a binding arbitration award in favor of the
Terminating Party therefor in accordance with the procedures described in
Paragraph 17(j) below;



ii.
with respect to DWA only, a material breach by Fox of any of its reporting
obligations to DWA hereunder if such material breach (considering DWA’s
business, assets and operations taken as a whole) is reasonably likely to have
an adverse impact upon


19



--------------------------------------------------------------------------------




DWA’s external audits, its U.S. GAAP or SEC reporting obligations or other
regulatory or tax reporting requirements (and such breach has not been cured (if
curable) within five (5) business days following written notice thereof from
DWA);


iii.
a bankruptcy event (as customarily defined in agreements of this nature) of the
Non-Terminating Party; and/or



iv.
a material breach by the Non-Terminating Party of its obligations hereunder that
is reasonably likely to have a materially detrimental impact upon the business,
assets and operations of the Terminating Party and its controlled affiliates,
taken as a whole, and/or upon the intellectual property rights of the
Terminating Party (and, in each case, such breach has not been cured (if
curable) within five (5) business days following written notice thereof from the
Terminating Party). For purposes of clarity, (A) the following shall constitute
examples of material breaches that could result in a termination right under
this clause (iv) (it being understood that this list is not meant to be
exhaustive and other material breaches hereunder may also result in a
termination under this clause (iv)): (1) the repeated and uncured (after notice)
violation by a party of the approval and control rights of the other party for
more than one Licensed Picture, (2) the refusal by DWA to license a Qualified
Picture to Fox in a portion of the Territory (e.g., Germany) during the Output
Term, (3) the refusal by Fox to release a Qualified Picture in a given territory
(e.g., Germany) designated by DWA, (4) the violation by a party of the release
date protections of the other party described herein, (5) the material
infringement or misuse by a party of the intellectual property rights of the
other party (such as a party claiming ownership of the other party’s motion
pictures or trademarks), etc.; and (B) the following would not constitute
examples of material breaches that could result in a termination right under
this clause (iv) (it being understood that this list is not meant to be
exhaustive and other material breaches hereunder may also not result in a
termination under this clause (iv)): (1) the violation by Fox of third-party
credit entitlements (even if such violation may give rise to a claim from a
third party); (2) the casual or inadvertent failure to obtain the approval of
the other party over a matter requiring approval hereunder; (3) the failure to
consult with the other party with respect to any matter requiring consultation
hereunder, etc.



c.
Effect of Termination:



i.
Upon the effectiveness of any termination described above (other than as
otherwise described in subparagraphs (ii) and (iii) below)), all Distribution
Rights licensed to Fox hereunder shall terminate and automatically revert to DWA
(subject only to third-party licenses entered into by Fox (with the prior
written approval of DWA in accordance with this Term Sheet), and Fox shall cease
to be entitled to render home video fulfillment services with respect to the
Licensed Pictures.

 
ii.
Upon the effectiveness of any termination by DWA on account of a DWA Change in
Control under Paragraph 16(a) above (i.e., upon the CIC Termination Date), (A)
the Output Term shall terminate, and Fox shall have the right and obligation to
continue to exploit the Licensed Pictures released during the Output Term for
the duration of the then-applicable Exploitation Term; and (B) Fox shall be
entitled to reduce its overhead reimbursement payment to DWA under Paragraph 13
above by an amount

    

20



--------------------------------------------------------------------------------




equal to $*** with respect to the 12-month period between the applicable DWA
termination notice and the CIC Termination Date.


iii.
Upon the effectiveness of any termination by Fox on account of a DWA Change in
Control under Paragraph 16(a) above (i.e., upon the CIC Termination Date) or on
account of a material breach under Paragraph 16(b)(i), (iii) or (iv) above, at
DWA’s election, either (A) the Output Term shall terminate, and Fox shall have
the right and obligation to continue to exploit the Licensed Pictures released
during the Output Term for the duration of the then-applicable Exploitation
Term; or (B) all Distribution Rights licensed to Fox hereunder shall terminate
and revert to DWA (subject only to third-party licenses entered into by Fox
(with the prior written approval of DWA in accordance with this Term Sheet), and
Fox shall cease to be entitled to render home video fulfillment services with
respect to the Licensed Pictures; provided, however, with respect to any
Licensed Picture for which Fox has not, as of the effectiveness of the
applicable termination, fully recouped its Distribution Expenses and Home Video
Fulfillment Expenses (following retention by Fox of its applicable Distribution
Fee and Services Fee hereunder), Fox shall have the right and obligation to
continue to exploit such Licensed Picture until the earlier to occur of (x) such
time as Fox has fully recouped such Distribution Expenses and Home Video
Fulfillment Expenses; and (y) the expiration of the original Exploitation Term
for such License Picture (at which earlier time all rights thereto shall
automatically revert to DWA).

 
d.
Escalation Procedures: Prior to either party exercising any of its termination
rights under Paragraph 16(b) above (other than Paragraph 16(b)(iii)), the
Terminating Party shall first notify the Non-Terminating Party in writing that
the matter will be elevated and referred to Greg Gelfan and Ann Daly (or their
replacements) (collectively, the “Designated Senior Executives” or “DSEs”) in an
effort to resolve the matter in good faith, with final resolution to be made by
agreement of such DSEs. In the event that such DSEs cannot agree in good faith
to a final resolution on such matter within five (5) business days after
delivery of the notice to the Non-Terminating Party, or if such DSEs fail to
confer within such five (5) day period, then the matter will be further elevated
and referred to the respective Chief Executive Officers of DWA and Fox
(collectively, the “CEOs”) in an effort to resolve the matter in good faith,
with final resolution to be made by agreement of such CEOs. In the event that
the CEOs cannot agree to a final resolution on such matter within five (5) days
after such matter is first elevated to the CEOs, or if the CEOs fail to confer
within such five (5) day period, then the Terminating Party shall be entitled to
further pursue its termination rights under Paragraph 16(b) above, subject at
all times to subparagraph (e) below.



e.
Good Faith Disputes: Notwithstanding anything to the contrary contained in this
Paragraph 16, if there is any matter giving rise to a right of termination
hereunder which is then the subject of a bona fide, good faith dispute between
the parties, and for which either party has given notice to the other party that
such a bona fide, good faith dispute has arisen, (i) no party shall be
considered in breach of this Term Sheet with respect to such matter during the
pendency of such dispute, (ii) no party shall attempt to terminate this Term
Sheet during the pendency of such



______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

21



--------------------------------------------------------------------------------






dispute, based on such matter, (iii) each party shall continue to perform its
obligations in accordance with the terms hereof, and (iv) the cure periods
provided herein above shall toll and remain available during the pendency of
such dispute. The provisions of this Paragraph 16(e) shall terminate at the
conclusion of the escalation procedures described in Paragraph 16(d) above and,
if the dispute is not by then resolved, at the conclusion of any arbitration
conducted pursuant to Paragraph 17(j) below.


17.
Miscellaneous:



a.
Development / Production / Financing / Acquisition: As between the parties, DWA
shall solely and exclusively control all development, production, financing and
acquisition decisions with respect to the Licensed Pictures. Notwithstanding the
foregoing, if DWA elects to co-finance/co-distribute a Qualified Picture with
another motion picture studio (excluding Oriental Dreamworks and any motion
picture studio in China), Fox shall have a customary 30-day right of first
negotiation and first refusal with respect to providing such co-financing.



b.
Oriental DreamWorks: Fox shall consider in good faith DWA’s proposal to
distribute Fox animated motion pictures and live-action motion pictures in China
through Oriental DreamWorks.



c.
McDonald’s Agreement: Upon DWA’s request, Fox will negotiate in good faith and
promptly execute a letter agreement with respect to DWA’s arrangements with
McDonald’s USA, LLC and its affiliates (the “McDonald’s Agreements”), in
substantially the same form as the letter agreement entered into by DWA’s
current distributor. Such letter agreement shall provide, among other things,
that if Fox is required to expend additional Distribution Expenses or Home Video
Fulfillment Expenses solely in order to satisfy any marketing requirements
pursuant to the McDonald’s Agreements, such amounts shall constitute Additional
Distribution Expenses or Additional Home Video Fulfillment Expenses for purposes
hereof, and DWA shall be responsible for such expenses as described in this Term
Sheet.



d.
Responsibility for Affiliates:



i.
DWA shall be fully responsible for the actions and inactions of all of its
controlled affiliates that are providing services or licensing rights in
connection with the Licensed Pictures, and such affiliates shall be bound by all
of the obligations, restrictions, limitations and remedies that apply to DWA
hereunder.



ii.
Twentieth Century Fox (or any other successor entity that is the then-applicable
direct parent company of the Fox entities that are responsible for distributing
and servicing the Licensed Pictures) shall be fully responsible for the actions
and inactions all of its controlled affiliates that are providing services or
licensing rights in connection with the Licensed Pictures, and all such entities
shall be bound by all of the obligations, restrictions, limitations and remedies
that apply to Fox hereunder.



e.
Press Release: The initial press release and/or public announcement regarding
this Term Sheet or the matters contemplated herein shall be subject to the prior
mutual written approval of the parties hereto.




22



--------------------------------------------------------------------------------




f.
Counterparts: This Term Sheet may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Any signature page delivered by facsimile shall be
binding to the same extent as an original signature page. Any party which
delivers such a signature page agrees to later deliver an original counterpart
to any party which requests it.



g.
Assignment: Neither party shall be permitted to assign this Term Sheet without
the prior written consent of the other party.



h.
Confidentiality: Except as may be required by law or NASD or stock exchange
rules, each party shall keep confidential all terms and conditions contained
herein; it being understood that DWA is an SEC public reporting company. As
such, DWA will be required to publicly file this Term Sheet and will discuss the
terms of this Term Sheet with its shareholders, on earnings calls and otherwise
in the ordinary course.



i.
Governing Law: This Term Sheet shall be construed and enforced in accordance
with the laws of the state of California.



j.
Dispute Resolution: Subject to any additional terms as may be set forth in the
Definitive Agreements, consistent with DWA’s precedent, any dispute, claim or
controversy arising out of or relating to this Term Sheet or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined exclusively by mandatory, binding arbitration before a sole
arbitrator. The arbitration shall be administered by JAMS and conducted at its
Santa Monica, California offices, pursuant to its Comprehensive Arbitration
Rules and Procedures and, with respect to payment disputes, disputes affecting
the timely release of a Licensed Picture for theatrical exhibition, and such
other matters as may be agreed in the Definitive Agreement, in accordance with
the Expedited Procedures in those Rules, including Rules 16.1 and 16.2. Judgment
on any arbitration award may be entered in any court having jurisdiction. The
arbitrator shall have the power to issue provisional remedies, such as
preliminary injunctive relief; provided, however, that if the arbitrator
declines to exercise his or her authority to do so, this mandatory arbitration
provision shall not preclude a party from seeking such provisional remedies,
including preliminary injunctive relief or other relief in aid of the
arbitration, from a court of appropriate jurisdiction. Notwithstanding the
foregoing, neither party shall initiate any arbitration pursuant to this
Paragraph 17(j) unless such matter remains unresolved following discussions by
and among the DSEs and CEOs pursuant to the escalation procedures set forth in
Paragraph 16(d) above.



k.
Anti-Corruption Laws: The parties agree that the Definitive Agreements will
contain Foreign Corrupt Practices Act and other anti-corruption law provisions
customary for arrangements of this nature.



l.
Exercise of Discretion: Any consultations, consents and approvals between the
parties shall be performed in good faith and no party shall unreasonably
withhold, condition or delay any approval or consent hereunder; provided,
however, that any determinations, discretion, designations, elections,
instructions and approvals granted to or retained by DWA solely with respect to
creative matters relating to the development, production and distribution of the
Licensed Pictures, including any and all marketing materials (such as trailer
and advertising content, key artwork, bonus materials for video devices, clips
to be included in any product reels), may be exercised by DWA in its sole and
absolute discretion.


23



--------------------------------------------------------------------------------






m.
Definitive Agreements: Fox acknowledges that it is familiar with DWA’s precedent
agreements (in the form and to the extent publicly available) with respect to
the matters described herein and agrees that such agreements shall serve as a
basis for the Definitive Agreements, subject to good faith negotiation between
the parties taking into account the parties’ respective precedent, custom and
practice and stature within the industry. Without limiting the generality of the
foregoing, Fox acknowledges that the terms herein relating to home video rights
will be set forth in a Fulfillment Services Agreement pursuant to which DWA will
retain all home video rights and transactional VOD rights and Fox will be
engaged to render fulfillment services with respect thereto on the applicable
terms and conditions set forth herein.



[signature page follows]



24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Term Sheet as of the date
first written above.




DREAMWORKS ANIMATION SKG, INC.
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
DREAMWORKS ANIMATION HOME
ENTERTAINMENT, INC.
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
TWENTIETH CENTURY FOX FILM
CORPORATION
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
TWENTIETH CENTURY FOX HOME
ENTERTAINMENT, LLC
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 





                









25



--------------------------------------------------------------------------------




SCHEDULE 1
DEFINITION OF GROSS RECEIPTS
1.Definition: “Gross Receipts” shall consist of the following in connection with
the Distribution Rights (other than home video exhibition and VOD exhibition
with respect to which Fox is rendering fulfillment services, which are addressed
in the definition of Home Video Gross Receipts):
a.
Domestic Theatrical Exhibition: All amounts received by or credited (in lieu of
cash) to the account of Fox or any Fox affiliate from any person, including
subdistributors, for the right to exhibit or distribute the Licensed Pictures
(including returnable and non-returnable advances) or as subsidies, prizes or
aid, and all receipts directly from the distribution of the Licensed Pictures in
the case of so called “four wall engagements and/or road shows”, in all cases in
the U.S. and Canada.

b.
International Theatrical Exhibition: All amounts received by or credited (in
lieu of cash) to the account of Fox or any Fox affiliate from any person,
including subdistributors, for the right to exhibit or distribute the Licensed
Pictures (including returnable and non-returnable advances) or as subsidies,
prizes or aid, and all receipts directly from the distribution of the Licensed
Pictures in the case of so called “four wall engagements and/or road shows”, in
all cases outside the U.S. and Canada.

c.
Non-Theatrical Exhibition: All amounts (including returnable and non-returnable
advances) received by or credited (in lieu of cash) to the account of Fox or any
Fox affiliate from any person, including subdistributors, for the right to
distribute, exhibit or license the exhibition of the Licensed Pictures for
non-theatrical exhibition in the Territory.

d.
Television Exhibition: (i) All amounts, including advances, signing bonuses and
security deposits (in each case, whether returnable or non-returnable) that are
received by or credited (in lieu of cash) to the account of Fox or any Fox
affiliate from any person, including subdistributors, in connection with the
business of licensing one or more Licensed Pictures for television exhibition,
less refunds, credits, allowances and adjustments granted to persons licensed to
exhibit such Licensed Picture(s); and (ii) barter receipts from the direct sale
of commercial time controlled by Fox or any Fox affiliate less (a) advertising
agency commissions payable and (b) refunds, credits, allowances, or adjustments
(including “make goods”) granted in connection with the sale of such commercial
time. For the avoidance of doubt, no advances, signing bonuses or security
deposits actually paid to and received by Fox prior to the commencement of the
Output Term shall be included in Gross Receipts hereunder (unless, and to the
sole extent, such amounts, or any portion thereof, were paid to Fox in
contemplation of this Term Sheet).

e.
Copyright Revenue: All amounts constituting copyright revenue received by Fox or
any Fox affiliate from any person, including any subdistributor, in connection
with the exercise of the Distribution Rights in and to the Licensed Pictures,
excluding only copyright revenue derived from the Retained Rights.

f.
Recoveries: All amounts received by Fox or any Fox affiliate from any person
with respect to claims or infringement of rights involving the Licensed
Pictures, including copyright infringement, trademark infringement, piracy,
misappropriation, unfair competition and similar claims brought by Fox or any
Fox affiliate or any person pursuant to a DWA-approved distribution agreement,
less all permitted costs and expenses.

g.
All Other Sources: All amounts received by Fox or any Fox affiliate from any
person derived from the exploitation of any Distribution Rights and not
enumerated above and all other sources not specifically excluded in Paragraph 5
below.


1



--------------------------------------------------------------------------------




2.***
3.Deemed Receipts:
a.Notwithstanding anything to the contrary contained in this Schedule 1, all
Gross Receipts shall be deemed “received” sixty (60) days from the date when
booked as a receivable (inclusive of any international reporting lag, if any),
subject to later adjustment for amounts not received, other than amounts from
domestic theatrical exhibition, non-theatrical and television exhibition (which
shall be included in Gross Receipts on an actual basis as received by or
credited (in lieu of cash) to the account of Fox or any Fox affiliate).
b.Amounts received by Fox or any Fox affiliate shall be deemed to include any
amounts that any such party does not receive in respect of exploitation of the
Licensed Pictures from any subdistributors or licensees as the result of the
deduction of any amounts referred to in Paragraph 2 above or to pay distribution
expenses or any deductions, offsets or reductions not related to the
exploitation of the Licensed Pictures.
4.Gross Receipts Adjustments:
a.Fox shall regularly (and in no event less than quarterly) consult with DWA
with respect to its process for monitoring customer performance and the
application of any adjustments, settlements, rebates, credits, allowances,
refunds, or other changes in any receivables or payables on the books and
records of Fox or any Fox affiliate that affect Gross Receipts or Distribution
Expenses hereunder (collectively “Adjustments”), and write-offs and bad debt
settlements. Without limiting the foregoing, it is understood that DWA shall
make and approve all material decisions regarding terms of trade, including
credit and payment terms, with respect to so-called “risk customers.” Any
Adjustments, write-offs or bad debt settlements that do not relate exclusively
to a Licensed Picture(s) shall be allocated to the Licensed Pictures on a
non-discriminatory basis and in a manner that is no less favorable to DWA than
the allocations to motion pictures produced or distributed by or on behalf of
Fox throughout the world, under similar circumstances.
b.Further, Fox shall give DWA prompt written notice of all proposed Adjustments
to the extent such Adjustments are not immaterial or ordinary-course changes
(collectively, “Material Adjustments”) and material write-offs and bad debt
settlements. With respect to any such material write-offs and bad debt
settlements, DWA shall have prior approval thereof(i.e., approval prior to Fox
effectuating any such write-offs or bad debt settlements).
c.Notwithstanding the foregoing, in the event that (i) the amount of cumulative
worldwide Gross Receipts (inclusive of Home Video Gross Receipts) reported and
paid to DWA with respect to a Licensed Picture is determined by Fox to be
overstated for any reason (e.g., refund of advances, security deposits
previously included in Gross Receipts or returns of video devices), and (ii) Fox
is either required to repay or refund such overstated Gross Receipts or an
amount equal to such overstated Gross Receipts is deducted from any amounts
otherwise payable to Fox by a third party, DWA shall be solely responsible for
reimbursing Fox for such overstated Gross Receipts. Fox shall have the right to
deduct the amount of such overstated Gross Receipts from any amounts otherwise
due to DWA by Fox hereunder. If Gross Receipts otherwise due and payable to DWA
in the accounting period in which such overstated Gross Receipts are refunded or
repaid by, or deducted from, Fox are insufficient to recoup the full amount of
such overstated Gross Receipts, then DWA shall promptly repay Fox for any such
______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

2



--------------------------------------------------------------------------------




unrecouped amounts (less the amount of any Distribution Fees (inclusive of any
Services Fees) previously deducted thereon) within five (5) business days after
receipt of Fox’s invoice therefor (it being understood that DWA shall not be
obligated to repay any such cash amounts, nor shall Fox be entitled to deduct
from cash amounts otherwise due and payable to DWA hereunder, to the extent that
any such repayment or deduction would result in the cumulative cash amounts
received by DWA with respect to a Licensed Picture under this Term Sheet, as of
the applicable measurement date, being less than the cumulative revenue reported
by Fox to DWA on an accrual basis in accordance with U.S. GAAP with respect to
such Licensed Picture as of such date). Any overstated amounts not repaid or
recouped in one period shall be carried forward to the next accounting period.
For the avoidance of doubt, the parties acknowledge and agree that the words
“reported and paid to DWA” are intended to clarify that to the extent
Distribution Expenses (inclusive of Home Video Fulfillment Expenses) were
deducted from Gross Receipts, then the amount of any overstatement of such Gross
Receipts that Fox shall be entitled to recoup pursuant to this paragraph shall
be commensurately reduced.
5.Exclusions: Notwithstanding anything herein to the contrary, the following
shall be excluded from Gross Receipts:
a.Amounts collected as taxes or for payment of taxes such as admission, sales,
use or value added taxes;
b.Receipts from Retained Rights; and
c.Amounts collected or received by any theatre or another exhibitor (including
ticket sales, subscription fees, concession receipts, box office receipts,
entrance or ride receipts, and advertising income), any television broadcast
station(s) or system, electronic transmission systems (including cable, direct
broadcast satellite, microwave and master antenna), program delivery services
and radio stations, or merchandisers, manufacturers, sellers, wholesale dealers
or retail dealers of cassettes or of any other products, or book or music
publishers, or persons producing or distributing sound records, or
pay-television/cassette/on demand marketers, internet access providers,
theme/amusement park operators or any persons similar to any of the foregoing
persons (whether or not any of the foregoing parties are Fox affiliates). To the
extent any of the foregoing are Fox affiliates, they are referred to in this
Term Sheet as “End User Affiliates”.
6.Short Subjects: It is understood and agreed that, except as set forth below,
all revenue derived from the exploitation of trailers or short subjects
exhibited and/or licensed with any Licensed Picture, and all proceeds therefrom
paid to Fox or any Fox affiliate or any subdistributors obligated to report such
proceeds to Fox, shall be included in Gross Receipts of such Licensed Pictures.
No portion of revenue from any Licensed Picture licensed and/or exhibited with a
trailer or short subject shall be deemed to be derived from any trailer or short
subject with a running time of 15 minutes or less, except where inclusion of
such a trailer or short subject is made necessary by Fox’s or any Fox
affiliate’s or any subdistributor’s obligation to supply a supporting program
for minimum playing time. In the case of any trailer or short subject not
excluded by the preceding sentence, the allocation of revenue therefrom shall be
made on a reasonable and non-discriminatory basis. For the avoidance of doubt,
any costs or expenses incurred by Fox and/or DWA in connection with the creation
or exploitation of trailers, bonus material or short subjects accompanying
Licensed Pictures shall be advanced by Fox and recouped by Fox as a Distribution
Expense related to the accompanying Licensed Picture.
END OF SCHEDULE 1

3



--------------------------------------------------------------------------------




SCHEDULE 2
DEFINITION OF DISTRIBUTION EXPENSES
1.    Definition: “Distribution Expenses” shall mean, with respect to each
Licensed Picture, the aggregate of all actual, third-party, out-of-pocket costs,
charges and expenses (and specifically excluding Fox’s or any of its affiliates’
overhead or internal expenses, except those pre-approved in-house expenses
mutually agreed and scheduled in connection with the Definitive Agreements) that
have either been paid or incurred (i.e., reported as a liability in the accounts
payable accounting system of Fox or its affiliates and deemed paid thirty (30)
days thereafter) arising out of the exhibition, exploitation and use of such
Licensed Picture, and the distribution, advertising, marketing, publicity,
promotion and exploitation of such Licensed Picture whether directed to the
public or to exhibitors, retailers or wholesalers dealing with such Licensed
Picture in or for any and all Distribution Rights throughout the Territory, in
each case for:
a.all theatrical and home video trailers and television spots, and all other
advertising, marketing, publicity and promotional materials (“Marketing
Materials”);
b.advertising space in any print or electronic media, including any Licensed
Picture-specific theatrical trailer placement fees requested and approved by
DWA;
c.subject to DWA’s prior approval in each instance, film festivals, premieres,
preview screenings and other “special events” promoting the Licensed Picture,
sales presentations, local or regional marketing conventions and marketing
presentations for a designated Licensed Picture, talent touring, and all
associated expenses incurred in connection with the foregoing, such as travel,
living expenses and accommodations of talent or any of Fox’s employees
(excluding straight time regular salaries but including overtime salaries), and
expenses of any territory managers and marketing managers of subdistributors
charged as Distribution Expenses pursuant to applicable DWA-approved
distribution agreements; provided, however, that Fox may not charge as a
Distribution Expense any travel, living expenses and accommodations of any of
its employees hereunder unless Fox has first provided DWA with a budget therefor
and DWA has approved such budget in writing;
d.prints and any other similar devices (including for creation, manufacture,
editing, dubbing, subtitling, rescoring, delivery and use of the foregoing or
any other means of exploitation now known or hereafter devised), virtual print
fees and Fox’s share of actual costs charged for 3-d glasses and costs
associated with digital cinema keys;
e.freight, shipping, transportation and storage costs for all prints and
Marketing Materials;
f.taxes and government fees***; provided, however, DWA shall not be responsible
for, and Fox shall indemnify DWA from, any corporate-level or other tax
liability and any related penalties, interest or addition to tax (other than
with respect to DWA’s own U.S. federal and state income tax liabilities) which
may arise in connection with the Fox’s distribution of Licensed Pictures in the
Territory;
                                                     
***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

4



--------------------------------------------------------------------------------




g.checking and collection costs with respect to Gross Receipts to the extent
pre-approved by DWA and in an amount not to exceed (i) 0.5% of Gross Receipts
derived from theatrical exhibition, on a Licensed Picture-by-Licensed Picture
basis in the U.S. and Canada, and (ii) 0.5% of Gross Receipts derived from
theatrical exhibition, on a Licensed Picture-by-Licensed Picture basis outside
of the U.S. and Canada;
h.remittance and conversion of Gross Receipts;
i.license fees, duties, other fees or any other amounts paid to permit use of
the Licensed Picture;
j.a proportionate share of errors and omissions insurance in accordance with
DWA’s precedent;
k.transaction fees imposed on credit card charges purchasing admission to view
the Licensed Picture;
l.the distribution of the Licensed Picture incurred at the direction of DWA,
including any incremental costs to provide DWA requested distribution services
or information not available in Fox’s normal course of business; provided, that
DWA shall have the right to approve the guidelines for third-party costs to be
incurred by Fox in connection with providing information hereunder;
m.the prosecution, defense or settlement of any action directly relating to
Fox’s exhibition or use of the Licensed Picture or any element thereof in
accordance with the terms of this Term Sheet, including any interest and
penalties; provided, that all amounts recovered pursuant to any of the
aforementioned shall be included in Gross Receipts pursuant to this Term Sheet;
n.anti-piracy and security measures specific and incremental to the Licensed
Picture, such as security guards at prerelease screenings and night-vision
equipment charges;
o.costs relating to inclusion in MPAA anti-piracy programs to the extent
pre-approved by DWA;
p.market research costs specific and incremental to the Licensed Picture (e.g.,
television spot tests, trailer tests, etc.) that are requested by DWA; and
q.sales and marketing website design development and support (including hosting
services, server maintenance, hardware and software costs and security
services).
2.    Subdistributor Distribution Expenses: Distribution Expenses shall include
all costs, charges and expenses of distribution *** charged to, and undisputed
by, Fox and its affiliates in their accountings with subdistributors with
respect to the applicable Licensed Picture(s).




______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.



5



--------------------------------------------------------------------------------




3.    Other Terms:
All Distribution Expenses shall be charged at rates that do not exceed the rates
charged by Fox in connection with the distribution of comparable motion pictures
distributed by Fox. Distribution Expenses shall not include (a) any of the
foregoing costs, charges, fees and expenses relating to the Retained Rights, (b)
Additional Distribution Expenses, (c) residuals and contingent compensation, (d)
expenses associated with delinquent payments by Fox or any Fox affiliate to
suppliers, vendors or other services providers (e.g., interest or finance
charges) except to the extent caused by the actions or inactions of DWA or its
affiliates, (e) costs of checking and collection of Gross Receipts in the U.S.
and Canada in excess of 0.5% of Gross Receipts derived from the theatrical
exhibition of each Licensed Picture in the U.S. and Canada, and costs of
checking and collection of Gross Receipts outside the U.S. and Canada in excess
of 0.5% of Gross Receipts derived from the theatrical exhibition of each
Licensed Picture outside the U.S. and Canada, and (f) trade dues and assessments
by trade organizations (other than as expressly provided above with respect to
pre-approved MPAA anti-piracy programs). Fox shall have no responsibility for
any costs referenced in the foregoing clauses (a), (b) or (c), except as
otherwise provided in the Term Sheet. Fox shall be solely responsible for, and
shall not charge or deduct, any costs referenced in the foregoing clauses (d),
(e) and (f). Distribution Expenses shall be reduced by the net amount of any
insurance recoveries attributable thereto to the extent received by Fox or its
affiliates.
Distribution Expenses shall be deducted on a Licensed Picture-by-Licensed
Picture basis by Fox from applicable Gross Receipts and shall be calculated
after taking into account the following items to the extent they are directly
attributable to the Licensed Pictures: all discounts, rebates and refunds
actually received that serve to reduce the amount of Distribution Expenses.     
For the avoidance of doubt, in computing Distribution Expenses for purposes of
the U.S. GAAP accrual reports to be provided to DWA in accordance with the Term
Sheet, Distribution Expenses shall be computed and reported in accordance with
U.S. GAAP.
In no circumstances shall Distribution Expenses be double counted under this
Term Sheet or otherwise.
For the avoidance of doubt, the intent of the parties is that (i) with respect
to subdistribution arrangements, (A) “at source” gross receipts accounted to and
accepted by Fox in its accountings with subdistributors shall constitute Gross
Receipts hereunder with respect to the applicable territories and media, (B) “at
source” distribution expenses accounted to and accepted by Fox in its
accountings with subdistributors shall constitute Distribution Expenses
hereunder with respect to the applicable territories and media, and (C) the only
distribution fee charged to DWA hereunder is as set forth in Paragraph 6 of the
Term Sheet and ***; and (ii) third-party sales agency fees and commissions shall
in no event serve to reduce Gross Receipts or be charged by Fox as a
Distribution Expense, other than to the extent expressly approved by DWA and
scheduled in the Definitive Agreements.
END OF SCHEDULE 2


______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.



6



--------------------------------------------------------------------------------




SCHEDULE 3


DEFINITION OF HOME VIDEO GROSS RECEIPTS


1.Definition: “Home Video Gross Receipts” shall consist of the following:


a.
Home Video Exhibition: All amounts (including returnable and non-returnable
advances) received by or credited (in lieu of cash) to the account of Fox or any
Fox affiliate from any person, including subcontractors, in connection with the
provision of home video fulfillment services with respect the Licensed Pictures
or as subsidies, prizes or aid.



b.
VOD Exhibition: All amounts (including returnable and non-returnable advances)
received by or credited (in lieu of cash) to the account of Fox or any Fox
affiliate from any person, including subcontractors, in connection with the
servicing by Fox of the applicable VOD rights with respect to each Licensed
Picture.



c.
Copyright Revenue: All amounts constituting copyright revenue received by Fox or
any Fox affiliate from any person, including any subcontractor, in connection
with the home video exhibition and provision of fulfillment services with
respect to the Licensed Pictures.



d.
Recoveries: All amounts received by Fox or any Fox affiliate from any person
with respect to claims or infringement of rights involving the Licensed
Pictures, including copyright infringement, trademark infringement, piracy,
misappropriation, unfair competition and similar claims brought by Fox or any
Fox affiliate or any person pursuant to a DWA-approved fulfillment servicing
agreement, less all permitted costs and expenses.



e.
All Other Sources: All amounts received by Fox or any Fox affiliate from any
person derived from the home video exhibition and provision of fulfillment
services with respect to the Licensed Pictures and not enumerated above and all
other sources not specifically excluded in Paragraph 5 below.



2.***


3.Deemed Receipts / Reserves:


a.Notwithstanding anything to the contrary contained in this Schedule 3, all
Home Video Gross Receipts shall be deemed “received” sixty (60) days from the
date when booked as a receivable (inclusive of the international reporting lag
in Paragraph 10(b) of the Term Sheet), subject to later adjustment for amounts
not received.


b.It is acknowledged and agreed that Fox shall be entitled to establish
customary and appropriate reserves for home video returns.  The timing and
methodology for the establishment and liquidation of such reserves shall be
negotiated in good faith in connection with the


______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

7



--------------------------------------------------------------------------------




Definitive Agreements, taking into account the business practices and reporting
and cash management requirements of DWA and Fox. 


c.Notwithstanding anything to the contrary contained herein, offsets to Home
Video Gross Receipts shall include returns, reserves and customer deductions
(e.g., deductions for rebates, discounts, price protections, etc.) and other
items mutually agreed by the parties in connection with the Definitive
Agreements (but shall specifically exclude Video Placement Fees). Any such
offsets shall be deemed to reduce Home Video Gross Receipts (and, for purposes
of clarity, such amounts shall not be charged as Home Video Fulfillment Expenses
hereunder, and Fox’s Services Fee shall be charged on the net Home Video Gross
Receipts remaining after deduction of such amounts).


d.Except as otherwise expressly set forth in Paragraph 10(f) of the Term Sheet,
amounts received by Fox or any Fox affiliate shall be deemed to include any
amounts that any such party does not receive in respect of such party’s
provision of fulfillment services with respect to the Licensed Pictures from any
subcontractors or third-party service providers as the result of the deduction
of any amounts referred to in Paragraph 2 above or to pay fulfillment expenses
or any deductions, offsets or reductions not related to the provision of
fulfillment services with respect to the Licensed Pictures.


4.Home Video Gross Receipts Adjustments:


a.Fox shall regularly (and in no event less than quarterly) consult with DWA
with respect to its process for monitoring customer performance and the
application of any adjustments, settlements, rebates, credits, allowances,
refunds, or other changes in any receivables or payables on the books and
records of Fox or any Fox affiliate that affect Home Video Gross Receipts or
Home Video Fulfillment Expenses hereunder (collectively, “HV Adjustments”), and
write-offs and bad debt settlements. Without limiting the foregoing, it is
understood that DWA shall make and approve all material decisions regarding
terms of trade, including credit and payment terms, with respect to so-called
“risk customers.” Any HV Adjustments, write-offs or bad debt settlements that do
not relate exclusively to a Licensed Picture(s) shall be allocated to the
Licensed Pictures on a non-discriminatory basis and in a manner that is no less
favorable to DWA than the allocations to motion pictures serviced by or on
behalf of Fox throughout the world under similar circumstances.


b.Further, Fox shall give DWA prompt written notice of all proposed HV
Adjustments to the extent such HV Adjustments are not immaterial or
ordinary-course changes (collectively, “Material HV Adjustments”) and material
write-offs and bad debts. With respect to any such material write-offs and bad
debt settlements, DWA shall have prior approval thereof (i.e., approval prior to
Fox effectuating any such write-offs or bad debt settlements).


5.Exclusions: Notwithstanding anything herein to the contrary, the following
shall be excluded from Home Video Gross Receipts:


a.amounts collected as taxes or for payment of taxes such as admission, sales,
use or value added taxes; and

8



--------------------------------------------------------------------------------






b.amounts collected or received by any electronic transmission systems
(including cable, direct broadcast satellite, microwave and master antenna),
program delivery services and radio stations (and all other exhibitors of motion
pictures to viewers by any means now known or hereafter devised), or
laboratories producing and/or distributing motion picture copies, or
merchandisers, manufacturers, sellers, wholesale dealers or retail dealers of
video devices or of any other products, or pay-television/VOD marketers,
internet access providers, theme/amusement park operators or any persons similar
to any of the foregoing persons (whether or not any of the foregoing parties are
subsidiaries or affiliates of Fox, or are owned, operated, managed or controlled
by Fox). To the extent any of the foregoing are Fox affiliates, they are
referred to in this Term Sheet as “HV End User Affiliates”.


6.End of Term Reserve. Beginning in the last six (6) months of the Exploitation
Term, Fox shall have the right to establish reasonable reserves for Home Video
Fulfillment Expenses reasonably anticipated to be incurred by Fox during the
remainder of the Exploitation Term and for a reasonable period thereafter,
including costs reasonably anticipated to be incurred in connection with the
transition and return of materials to DWA (the “End of Term Reserve”). The
timing, methodology and scope of such End of Term Reserve (which scope may
include the potential for reserves for customer audits), and the liquidation of
such End of Term Reserve, shall be negotiated in good faith in connection with
the Definitive Agreements, taking into account the business practices and
reporting and cash management requirements of DWA and Fox.


END OF SCHEDULE 3

9



--------------------------------------------------------------------------------




SCHEDULE 4


DEFINITION OF HOME VIDEO FULFILLMENT EXPENSES


1.    Definition: “Home Video Fulfillment Expenses” shall mean, with respect to
each Licensed Picture, the aggregate of all actual, third-party, out-of-pocket
costs, charges and expenses (and specifically excluding Fox’s or any of its
affiliates’ overhead or internal expenses, except those pre-approved in-house
expenses mutually agreed and scheduled in connection with the Definitive
Agreements) that are Deemed Payables arising from the manufacture, duplication,
replication, sales, marketing, promotion and other costs associated with
rendering home video fulfillment services pursuant to this Term Sheet. Home
Video Fulfillment Expenses shall be considered “Deemed Payables” thirty (30)
days after they are paid, incurred or expensed. As used in this definition:
a.    Manufacturing costs include the manufacture, packaging and shipping of
video devices, including costs with respect to authoring and compression,
re-editing, dubbing, menuing, subtitling, creation and support of software to
allow transfer of the Licensed Picture from discs, cartridges or cards to
portable devices or computers (e.g., “digital copies” or “managed copies”),
closed captioning and narration for the deaf and blind, licensing and clearance
costs for special features, mastering, duplication, replication, anti-piracy
devices and anti-copy protection, raw material costs including tape, disc,
shell, box, label, sleeves, containers, stickers, packaging materials and
services including plastic wrapping, “pick, pack and ship” and other physical
distribution and handling services, freight, transportation, warehousing,
storage, merchandising services, processing of returns, inventory placement and
replenishment, customer penalties and charges, services related to
vendor-managed inventory, degaussing and disposal.
b.    Sales and marketing costs include selling, advertising, and promotion of
video devices, including design, production, and manufacture (for the purposes
of home video exhibition) of marketing and advertising materials, press kits,
advertising funding and rebates including co-operative advertising and regional
marketing funds, wholesale rebates, direct-to-consumer rebates, display and
point-of-purchase advertising, trailers, screening video devices, media
purchases, sales and marketing website design development and support (including
hosting services, server maintenance, hardware and software costs and security
services), artwork graphics, fulfillment, promotions, mass merchant advertising,
fees for placement of video devices in particular sales locations in retailer
stores (“Video Placement Fees”), advertising agency and consultant fees,
publicists and related costs, sales agent fees and related costs, sales
incentive programs, anti-piracy costs including an allocable portion of the dues
and assessments payable with respect to MPAA anti-piracy programs relating to
video devices (to the extent pre-approved by DWA), research, public relations
fees, trade show and entertainment costs, commercial tie-ins, mailers and sales
commissions.
c.    Development, production and other costs related to the delivery of so
called DVD extras, bonus and other material included in the video devices.
d.    Any of the foregoing costs directly related to delivering a Licensed
Picture for exhibition via VOD including, but not limited to, costs incurred to
audit program delivery services, encoding costs, transcoding costs, and
transmission costs.
e.    Fulfillment expenses include conversion of funds costs, credit and
collections costs (e.g., outside bankruptcy counsel costs) and credit insurance
costs (in each case, if pre-approved by DWA).

10

--------------------------------------------------------------------------------




2.    Subcontractor Home Video Fulfillment Expenses: Home Video Fulfillment
Expenses shall include all costs, charges and expenses of providing fulfillment
services *** charged to, and undisputed by, Fox and its affiliates in their
accountings with subcontractors with respect to the applicable Licensed
Picture(s).
3.    Other Terms.
All Home Video Fulfillment Expenses shall be charged at rates that do not exceed
the rates charged by Fox in connection with the home video exhibition of
comparable motion pictures exploited by Fox. Home Video Fulfillment Expenses
shall not include (a) Additional Home Video Fulfillment Expenses, (b) residuals
and contingent compensation, (c) expenses associated with delinquent payments by
Fox and/or any Fox affiliate to suppliers, vendors or other services providers
(e.g., interest or finance charges) except to the extent caused by the actions
or inactions of DWA or its affiliates, and (d) trade dues and assessments by
trade organizations (other than as expressly provided above with respect to
pre-approved MPAA anti-piracy programs). Fox shall have no responsibility for
any costs referenced in the foregoing clauses (a) and (b), except as otherwise
provided in the Term Sheet. Fox shall be solely responsible for, and shall not
charge or deduct, any costs referenced in the foregoing clauses (c) and (d).
Home Video Fulfillment Expenses shall be reduced by the net amount of any
insurance recoveries attributable thereto to the extent received by Fox or its
affiliates.
Home Video Fulfillment Expenses shall be deducted on a Licensed
Picture-by-Licensed Picture basis by Fox from applicable Home Video Gross
Receipts and shall be calculated after taking into account the following items
to the extent they are directly attributable to the Licensed Pictures: all
discounts, rebates and refunds actually received that serve to reduce the amount
of Home Video Fulfillment Expenses.
For the avoidance of doubt, in computing Home Video Fulfillment Expenses for
purposes of the U.S. GAAP accrual reports to be provided to DWA in accordance
with the Term Sheet, Home Video Fulfillment Expenses shall be computed and
reported in accordance with U.S. GAAP.
In no circumstances shall Home Video Fulfillment Expenses be double counted
under this Term Sheet or otherwise.
For the avoidance of doubt, the intent of the parties is that (i) with respect
to subcontractor arrangements (other than royalty arrangements described in the
Term Sheet), (A) “at source” home video gross receipts accounted to and accepted
by Fox in its accountings with subcontractors shall constitute Home Video Gross
Receipts hereunder with respect to the applicable territories and media, (B) “at
source” fulfillment expenses accounted to and accepted by Fox in its accountings
with subcontractors shall constitute Home Video Fulfillment Expenses hereunder
with respect to the applicable territories and media, and (C) the only service
fee charged to DWA hereunder is as set forth in Paragraph 6 of the Term Sheet
and ***; and (ii) third-party sales agency fees and commissions shall in no
event serve to reduce Home Video Gross Receipts or be charged by Fox as a Home
Video Fulfillment Expense, other than to the extent expressly approved by DWA
and scheduled in the Definitive Agreements.
END OF SCHEDULE 4


______________________
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested by DreamWorks Animation SKG, Inc. with respect to the omitted
portions.

11

--------------------------------------------------------------------------------




SCHEDULE 5
ADDITIONAL DWA APPROVALS
1.
Distribution / Marketing Approvals:

a.
Use of the title (or changes to the title) of a Licensed Picture

b.
Exploitation of clips and featurettes

c.
Outright/flat sales

d.
The content of “specials” or other similar audio-visual productions produced by
Fox as part of its promotional arrangements with media companies

e.
Any joint advertising, joint marketing, product placement or joint distribution
activities (including with respect to home video incentive programs or home
video marketing programs) for a Licensed Picture and a Fox picture



2.
Theatrical Exhibition Approvals:

a.
Any materials added to a Licensed Picture or the use of any elements of a
Licensed Picture for other pictures

b.
Any reissues or re-releases

c.
The withdrawal or withholding of any Licensed Picture from theatrical exhibition
in any territory

d.
Arrangements with significant suppliers, vendors and service providers

e.
Laboratories

f.
Preview screenings and other “special events” promoting the Licensed Pictures,
sales presentations, local or regional marketing conventions and marketing
presentations

g.
Exclusivity or other distribution restrictions in any distribution agreements

h.
Any double bills (unless required by law)

i.
Print storage and retrieval procedures



3.
Video Services Approvals:

a.
Strategic plans and directions for DWA video devices

b.
Packaging

c.
Arrangements with significant third-party suppliers, such as laboratory,
dubbing, duplication, manufacturing, advertising, marketing, publicity and
packaging arrangements, printers, designers, production houses and related
vendors and suppliers

d.
Compression and authoring



4.
Digital Approvals:

a.
Digital license terms, including pricing / revenue splits, availability periods,
etc.

b.
Identity of digital licensees / platforms

c.
Significant suppliers, vendors and service providers

d.
Transmission medium and approved consumer devices

e.
DRM / content protection

f.
Format / aspect ratio

g.
DWA branding on a digital service

h.
Genre or other categorization of DWA pictures

i.
Editing

j.
User terms of service

END OF SCHEDULE 5

12

--------------------------------------------------------------------------------




SCHEDULE 6
REQUIRED INTERNATIONAL TERRITORIES
Albania
Hong Kong
Peru
American Samoa
Hungary
Philippines
Andorra
Iceland
Poland
Andorra
India
Portugal
Aruba
Indonesia
Qatar
Australia
Ireland
Reunion Island
Austria
Ireland
Romania
Azerbaijan
Israel
Russia
Bahrain
Italy
Saipan
Belgium
Jamaica
San Marino
Bolivia
Japan
Saudi Arabia
Brazil
Jersey
Scotland
Brunei
Jordan
Serbia & Montenegro
Bulgaria
Korea
Singapore
Chile
Korea
Slovakia
China
Latvia
Slovenia
Columbia
Lebanon
South Africa
Costa Rica
Liechtenstein
Spain
Croatia
Lithuania
Sri Lanka
Curacao
Luxembourg
Suriname
Cyprus
Macau
Sweden
Czech Republic
Macedonia
Switzerland
Denmark
Malta
Tahiti
Dominican Republic
Malaysia
Taiwan
Ecuador
Martinique
Thailand
Egypt
Mauritius
Trinidad
El Salvador
Mexico
Turkey
Estonia
Moldova
UAE
Fiji
Monaco
Ukraine
Finland
Morocco
United Kingdom
France
Netherlands
Uruguay
French Guyana
New Caledonia
Venezuela
Georgia
New Zealand
Vietnam
Germany
Nicaragua
Vietnam
Gibraltar
Northern Ireland
Wales
Greece
Norway
Western Samoa
Guadeloupe
Oman
 
Guam
Pakistan
 
Guatemala
Panama
 
Honduras
Paraguay
 

END OF SCHEDULE 6

13

